Exhibit 99.1 April 29, 2008 CONTACTS: Investor Relations- Mark G. Stockard Phone:(713) 381-4707 Toll Free: (800) 659-0059 Media Relations- Rick Rainey Phone:(713) 381-3635 TEPPCO PARTNERS, L.P. REPORTS SOLID FIRST QUARTER RESULTS HOUSTON- TEPPCO Partners, L.P. (NYSE:TPP) today reported first quarter net income for 2008 of $64.1 million, or $0.57 per unit, which included charges to interest expense totaling $12.3 million, comprised of an $8.7 million charge for the early repayment of debt at the TE Products Pipeline Company, LLC subsidiary and a charge of $3.6 million related to financial contracts used to hedge interest rates with respect to debt issued by the partnership in March 2008.Net income for the three months ended March 31, 2007 was $138.2 million, or $1.29 per unit, which included gains totaling $78.5 million from the sale of TEPPCO's ownership interests in Mont Belvieu Storage Partners, L.P. and Mont Belvieu Venture, LLC (collectively, MBSP) and other assets in March Earnings before interest, taxes, depreciation and amortization (EBITDA) for the first quarter 2008 were $145.1 million, compared with $199.0 million for the first quarter of 2007.Excluding gains from the sale of MBSP and other assets in 2007, EBITDA for the first quarter of 2008 increased 20 percent to $145.1 million compared with $120.5 million for the same quarter of 2007.EBITDA and EBITDA excluding gains from the sale of assets and ownership interests are non-GAAP (non-Generally Accepted Accounting Principles) financial measures which are defined and reconciled to their most directly comparable GAAP financial measures later in this news release. TEPPCO 1Q 2008 Earnings Page 2 "Our first quarter 2008 results again demonstrated the strength of our diverse asset base," said Jerry E. Thompson, president and chief executive officer of the general partner of TEPPCO. "The strong cash flow generated in the first quarter enabled our third distribution increase in the last four quarters, bringing the annualized distribution rate to $2.84 per unit, a 3.6 percent increase from the annualized distribution rate for the first quarter of 2007.Our Upstream and Midstream segments posted increases in EBITDA of 29 percent and 22 percent, respectively, over the first quarter of 2007.Our Downstream segment generated solid results in the first quarter, driven by increased propane volumes in March and strong demand for gasoline and jet fuel." Thompson added, "In the brief time since we have completed the acquisitions from Cenac Towing and Horizon Maritime, these businesses and their personnel have already exceeded our expectations.Our Marine Services segment generated $10.3 million of EBITDA in the first quarter of 2008 and confirmed the value creation potential for our partners of TEPPCO entering the marine transportation business.Combined, these acquisitions totaled $594 million, including the issuance of 4.85 million units. We now rank as the sixth-largest domestic inland marine transportation company for petroleum products based on the number of barges we own." "During the second quarter, TEPPCO expanded its marine transportation fleet by acquiring four additional 30,000 barrel tank barges and taking delivery of one of the two under construction inland tow boats that we acquired as part of the Horizon transaction.We see additional opportunities to expand this business and continue to build from TEPPCO's base of assets and reputation in the transportation of crude oil and refined products," said Thompson. TEPPCO 1Q 2008 Earnings Page 3 OPERATING RESULTS BY BUSINESS SEGMENT Upstream segment EBITDA for the Upstream segment, which includes crude oil pipeline transportation, storage, gathering and marketing activities, as well as distribution of lubrication oils and specialty chemicals, increased 29 percent to $39.1 million for the first quarter of 2008, from $30.4 million for the first quarter of 2007.The improvement was primarily due to increased transportation volumes to higher tariff locations, general rate increases, the completion of organic growth projects and reduced product measurement and labor expenses. TEPPCO's share of EBITDA in Seaway Crude Pipeline was $5.0 million for the first quarter of 2008, compared with $4.0 million for the first quarter of 2007. This increase reflects higher revenues from volumes moved on a spot basis, which were transported at higher rates compared with higher volumes moved in 2007 at a lower incentive tariff rate, and reduced operating expenses.Long-haul volumes on Seaway averaged 166,000 bpd in the 2008 quarter, compared with 193,000 bpd in the 2007 quarter.The decrease in Seaway volume was primarily due to increased levels of Canadian sourced product being received into the Cushing market. Downstream segment The Downstream segment includes the pipeline transportation, marketing and storage of refined products, liquefied petroleum gases (LPGs) and petrochemicals. Downstream
